               Case 1:18-cv-07796-VEC Document 148
                                               147 Filed 08/12/20
                                                         08/11/20 Page 1 of 3

                                                         Boca Raton               Melville                      San Diego
                                                         Chicago                  Nashville                     San Francisco
                                                         Manhattan                Philadelphia                  Washington, D.C.




MEMO ENDORSED                                               August 11, 2020

                                                                                                                                       VIA ECF

   Honorable Valerie E. Caproni                                                                      USDC SDNY
   U.S. District Court for the Southern District of New York                                         DOCUMENT
   Thurgood Marshall United States Courthouse                                                        ELECTRONICALLY FILED
   40 Foley Square, Room 240                                                                         DOC #:
   New York, NY 10007                                                                                DATE FILED: 8/12/2020

             Re:        Constr. Laborers Pension Tr. for S. Cal. v. CBS Corp., et al.,
                        No. 1:18-cv-7796(VEC)

   Dear Judge Caproni:

       The parties write jointly in response to the Court’s August 7, 2020 Order regarding Lead
   Plaintiff’s Motion for Class Certification, filed July 31, 2020 (ECF No. 140) (the “Motion”). The
   parties have conferred about the Motion and briefing thereof. Lead Plaintiff has agreed to withdraw
   its Motion without prejudice to refile a motion for class certification after the close of expert
   depositions on December 14, 2020.

       Pursuant to the Court’s Amended Case Management Plan and Scheduling Order entered on April
   30, 2020, the parties shall complete class certification fact discovery by November 16, 2020 and
   conduct expert depositions by December 14, 2020. Additionally, the parties have, subject to Court
   approval, agreed to the following schedule for the refiling and completion of briefing of Plaintiff’s
   motion for class certification:

            Lead Plaintiff shall refile its motion for class certification by December 18, 2020;

            Defendants shall file their opposition(s) to Lead Plaintiff’s motion for class certification by
             February 16, 2021; and

            Lead Plaintiff shall file its reply in further support of its motion for class certification by April
             1, 2021.

      In light of the agreement set forth above, the parties respectfully submit that tomorrow’s
   conference be adjourned. We thank the Court for its attention to this matter.




     5 8 Sou t h Servi ce Roa d   Su i te 200   M elvi lle, NY 1 1 7 47   Tel 631- 3 6 7 - 7 1 0 0    F a x 631 - 3 67 - 1 1 7 3   rgrdlaw.com
        Case 1:18-cv-07796-VEC Document 148
                                        147 Filed 08/12/20
                                                  08/11/20 Page 2 of 3




Honorable Valerie E. Caproni
August 11, 2020
Page 2


Respectfully submitted,

ROBBINS GELLER RUDMAN                      WILLKIE FARR & GALLAHER LLP
 & DOWD LLP

s/ Vincent M. Serra                        s/ Todd G. Cosenza

Samuel H. Rudman                           Tariq Mundiya
Vincent M. Serra                           Todd G. Cosenza
58 South Service Road, Suite 200           Zeh S. Ekono
Melville, NY 11747                         (signed electronically with the consent of
Telephone: 631/367-7100                    counsel)
Email: srudman@rgrdlaw.com                 787 Seventh Avenue
      vserra@rgrdlaw.com                   New York, NY 10019
                                           Telephone: 212/728-8000
                                           Email: tmundiya@willkie.com
                                                  tcosenza@willkie.com
                                                  zekono@willkie.com

                                           Attorneys for Defendant CBS Corporation
                                           (n/k/a ViacomCBS Inc.)
         Case 1:18-cv-07796-VEC Document 148
                                         147 Filed 08/12/20
                                                   08/11/20 Page 3 of 3




 Honorable Valerie E. Caproni
 August 11, 2020
 Page 3



 Spencer A Burkholz (admitted pro hac vice)           DECHERT LLP
 Jonah H. Goldstein (admitted pro hac vice)
 Laurie L. Largent (admitted pro hac vice)
 Laura Andracchio (admitted pro hac vice)             _s/_Andrew J. Levander                   _
 655 West Broadway, Suite 1900
 San Diego, CA 92101-8498                             Andrew J. Levander
 Telephone: 619/231-1058                              Hector Gonzalez
 Email: spenceb@rgrdlaw.com                           Margaret Mortimer
        jonahg@rgrdlaw.com                            (signed electronically with the consent of
        llargent@rgrdlaw.com                          counsel)
        landracchio@rgrdlaw.com                       Three Bryant Park
                                                      1095 Avenue of the Americas
 Lead Counsel for Lead Plaintiff                      New York, NY 10036
                                                      Telephone: 212/698-3500
                                                      Email: andrew.levander@dechert.com
                                                             hector.gonzalez@dechert.com
                                                             margaret.mortimer@dechert.com

                                                      Angela M. Liu (admitted pro hac vice)
                                                      35 West Wacker Drive
                                                      Suite 3400
                                                      Chicago, IL 60601
                                                      Telephone: 312/646-5816
                                                      Email: angela.liu@dechert.com

                                                      Attorneys for Defendant Leslie Moonves

Application GRANTED. The teleconference scheduled for August 12, 2020, is
canceled. Plaintiffs' motion for class certification is withdrawn without
prejudice. The parties' proposed briefing schedule is adopted.

The Clerk of Court is directed to close the open motion on docket entry 140.

SO ORDERED.


                          8/12/2020

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
